                            UNITED STATES DISTRICT COURT

                              DISTRICT OF SOUTH DAKOTA

                                    CENTRAL DIVISION



UNITED STATES OF AMERICA,                                        3:18-CR-30164-RAL

                      Plaintiff,
                                                         OPINION AND ORDER DENYING
       vs.                                              MOTION TO DISMISS INDICTMENT

KT BURGEE,
a/k/a Kape Teal Burgee,
                       Defendant.




       The Sex Offender Registration and Notification Act(SORNA)requires people who have
been convicted of certain "sex offenses" to periodically register in the jurisdiction where they
reside. 34U.S.C. §§ 20911(1),20913-20914. Defendant KT Burgee pleaded guilty in state court
to sexual exploitation of a minor and received a suspended sentence. Docs. 27-1, 27-3. Burgee
allegedly failed to register as a sex offender and was later indicted by a federal grand jury for
failing to register as a sex offender in violation of 18 U.S.C. § 2250. Doc. 1. Burgee moved to
dismiss the indictment, arguing that his state conviction does not qualify as a "sex offense" under
SORNA and that the relevant definition of a "sex offense" is void for vagueness. Doc. 26. This
Court denies Burgee's motion because ajury must determine whether his prior conviction is a"sex
offense" and a decision on Burgee's vagueness argument would be premature.

I.     Background

        Burgee was charged in state court with sexual exploitation ofa minor under South Dakota
Codified Law(SDCL)§ 22-22-24.3. That statute reads in relevant part:
              A person is guilty of sexual exploitation of a minor if the person
              eauses or knowingly permits a minor to engage in an aetivity or the
              simulation of an activity that:
                  (1) Is harmful to minors;
                  (2) Involves nudity; or
                  (3) Is obscene.
              Consent to performing these proscribed acts by a minor or a minor's
              parent, guardian, or custodian, or mistake as to the minor s age is
               not a defense to a charge of violating this section.

SDCL § 22-22-24.3. Burgee's information cited to SDCL § 22-22-24.3(2)but seemed to concern
§ 22-22-24.3(1), alleging that Burgee "did cause or knowingly permit a minor to engage in an
aetivity or the simulation of an aetivity that is harmful to minors." Doe. 27-2.
       Burgee pleaded guilty to the offense in June 2014. Doe. 27-3. He had the following
exchange with the state judge about the factual hasis for his plea:
               THE COURT: Mr. Burgee, back on March 17th, did you have
               contact with an individual who was under the age of 16?
               [BURGEE]: Yes, Your honor.
               THE COURT: And was that contact without the permission of that
               individual?
               ([Burgee] conferred with counsel.)
               [BURGEE]: No,Your Honor.
               THE COURT: It was not without the consent ofthe individual?
               [BURGEE]: Yes.
               THE COURT: But you knew this individual was not of age; is that
               correct?
               [BURGEE]: At the time I didn't.
               THE COURT: Ms. Kloeppner.^
                MS. KLOEPPNER: I can fill in some blanks. Your Honor.
                THE COURT:Please.
                MS. KLOEPPNER: The Information in this ease alleges that he
                permitted a minor to engage in an activity or the simulation of an
                aetivity that is harmful to minors. In this ease Mr. Burgee had
                contact with a minor. The evidence in this ease, the forensic
                evidence showed that his DNA was found on her neck and his DNA
                was found in her underwear. I think that would provide the factual
                basis.
                THE COURT:Do you deny that?
               [BURGEE]: No, your honor.


 ^Ms. Kloeppner was the prosecutor in state court.
                                                   2
Doc. 27-3 at 3. In August 2014, the state judge gave Burgee a suspended sentence oftwo years'
imprisonment and ordered that he register as a sex offender "pursuant to South Dakota law." Doc.
27-1.


        Over four years later, a federal grand jury indicted Burgee in this case for failing to register
as a sex offender. Doc. 1. The indictment alleges that Burgee was required to register under
SORNA "by reason of a conviction under state law." Doc. 1. The parties agree that Burgee's
2014 conviction for sexual exploitation of a minor is the conviction referenced in the indictment,
and both parties have filed documents concerning this conviction. Burgee filed the information,
the transcript from his change of plea hearing, and the judgment of conviction. The government
filed police and lab reports as well as sex offender registration forms Burgee completed.
According to the police report,the victim ofBurgee's conviction was a fourteen-year-old girl who
said that Burgee had raped her during a party at her mother's house. Doc. 28-3 at 1, 4. The girl
told a forensic interviewer that Burgee had entered the bedroom where she was sleeping, stripped
off her clothes, and forced his penis into her vagina. Doc. 28-2 at 4. The lab reports the
government submitted state that semen was detected on the victim's panties as well as her vaginal
 and anal/perineum swabs. Doc. 28-3 at 1. DNA obtained from the sperm in the victim's panties
 matched the DNA profile obtained from Burgee.^ Doc. 28-3. The sex-offender registration forms
 the government submitted show that Burgee registered eleven times between August 27,2014 and
 August 5, 2016. Docs. 28-5 through 28-15.

 II.     Analysis




 ^The lab report stated that the "probability ofselecting an unrelated individual at random having a
 DNA profile that would match the partial DNA profile obtained from the sperm cell fraction
 [obtained from the panties] is approximately 1 in 70 million." Doc. 28-3 at 4.
       A. Burgee's Argument That He is Not Required to Register Under SORNA
       Congress enacted SORNA to protect the public from child predators and sexually violent
criminals by ensuring that these individuals register as sex offenders. 34 U.S.C.§ 20901;Reynolds
V, United States. 565 U.S.432,435(2012). To this end,§ 2250 makes it a crime for a person who
"is required to register under [SORNA]" and resides in Indian country to "knowingly" fail to
register as a sex offender or update certain information. 18 U.S.C. § 2250. Burgee argues that the
indictment should be dismissed because his state conviction does not trigger SORNA's registration
requirement. This argument turns in large part on SORNA's definition of a "sex offense."
        SORNA requires Burgee to register only if he is a "sex offender." 34 U.S.C. § 20913(a).
A "sex offender," in turn, is defined as "an individual who was convicted of a sex offense." Iff
§ 20911(1). The issue here, then, is whether Burgee's state court conviction qualifies as a sex
offense" under SORNA. SORNA defines "sex offense" broadly. Section 20911(5), which is
 entitled "Amie Zyla expansion ofsex offense definition," states that the term "sex offense means,
 among other things, "(ii) a criminal offense that is a specified offense against a minor." Iff
 § 20911(5)(A)(ii). SORNA further defines the phrase "specified offense against a minor in
 § 20911(7), which is aptly entitled "Expansion of definition of'specified offense against a minor
 to include all offenses by child predators." Iff § 20911(7). Section 20911(7)states:
         The term "specified offense against a minor" means an offense against a
         minor that involves any ofthe following:

            (A) An offense (unless committed by a parent or guardian) involving
                kidnapping.                                              ^•     i •
            (B) An offense (unless committed by a parent or guardian) mvoivmg
                false imprisonment.
            (C) Solicitation to engage in sexual conduct.
            (D) Use in a sexual performance.
            (E) Solicitation to practice prostitution.
            (F) Video voyeurism as described in section 1801 of Title 18.
            (G) Possession, production, or distribution of child pornography.
           (H) Criminal sexual conduct involving a minor, or the use of the
               Internet to facilitate or attempt such conduct.
           (I) Any conduct that by its nature is a sex offense against a minor.

Id. Burgee argues that subsection (I) is the only potentially applicable definition while the

government contends that Burgee's prior conviction falls within subsection(H)and (1). Because

Burgee's motion can be resolved under § 20911(7)(I), this Court focuses on the definition in that

subsection.


       The parties disagree over how to decide whether Burgee's state conviction involved

"conduct that by its nature is a sex offense against a minor." Burgee advocates for the "categorical

approach," under which courts consider the statutory definition of the crime of conviction but

ignore the underlying facts.^ See United States v. Hill. 820 F.3d 1003, 1005 (8th Cir. 2016). The

government, on the other hand, argues that this Court must apply a "circumstance-specific

approach." Under that approach, courts may "examine the 'particular circumstances in which an

offender committed the crime on a particular occasion.'" Id (quoting Moncrieffe v. Holder, 569

U.S. 184, 202(2013)).

        The Eighth Circuit in Hill held that the cireumstanee-specific approach govems whether a

prior offense constitutes "conduct that by its nature is a sex offense against a minor." Id Looking

to the text of § 20911(7)(I), the Eighth Circuit concluded that this subsection "manifestly invites

an examination of the specific conduct in which the defendant engaged." Hill, 820 F.3d at 1005.

This conclusion was supported, the Eighth Circuit reasoned, by SORNA's purpose. Id After all.



^This Court uses "categorical approach" here to refer to both the categorical and modified
categorical approach. After all, the modified approach "merely helps implement the categorical
approach when a defendant was convicted of violating a divisible statute." Descamps v. United
States. 570 U.S. 254, 263 (2013). The modified categorical approach allows courts to consult a
limited universe of documents to determine which of the predicate offense's alternative elements
formed the basis ofthe defendant's conviction. Id at 261-63.
Congress passed SORNA to protect children from sex offenders, and it used broad terms to

encompass"as many offenses against children as possible." Id. at 1005-06(quoting United States

V. Dodge. 597 F.3d 1347, 1355 (11th Cir. 2010)(en banc)). SORNA's "intended breadth," the

Eighth Circuit explained, was illustrated by the headings for the subsection defining a "sex

offense"—"Amie Zyla expansion ofsex offense definition"—and the subsection defining the term

"specified offense against a minor"— "Expansion of definition of 'specified offense against a

minor' to include all offenses by child predators." Ifr at 1006.

       Other circuits have also concluded that §20911(7)(1) calls for a circumstance-specific

approach. United States v. Price. 777 F.3d 700, 708-09 (4th Cir. 2015) (holding that the

circumstance-specific approach applies to § 20911(7)(1)); Dodge, 597 F.3d at 1353-56 (same);

United States v. Mi Kvung Bvim. 539 F.3d 982, 991-92 (9th Cir. 2008)(concluding that the

noncategorical approach applies to determine the age of the victim under § 20911(7)(1)). The

Eighth Circuit in HiU cited Price. Dodge, and Bvun with approval when deciding that the

circumstance-specific approach governs whether a prior offense involved "conduct that by its

nature is a sex offense against a minor." Hill. 820 F.3d at 1005.

       Burgee acknowledges that the Eighth Circuit has applied the circumstance-specific

approach, but argues that the Supreme Court's recent decision in Sessions v. Dimaya. 138 S. Ct.

1204 (2018), "casts doubt" on Hill. Decisions by the Eighth Circuit, however, are binding on

district courts within its territory "until overruled by[the] court en banc,by the Supreme Court, or

by Congress." M.M. ex rel. L.R. v. Special Sch. Dist. No. 1. 512 F.3d 455,459 (8th Cir. 2008);
see also Eulitt ex rel. Eulitt v. Maine. Den't of Educ.. 386 F.3d 344, 349 (1st Cir. 2004)("Until a

court ofappeals revokes a binding precedent, a district court within the circuit is hard put to ignore

that precedent unless it has unmistakably been cast into disrepute by supervening authority.");


                                                  6
Hood V. United States. 342 F.3d 861, 864 (8th Cir. 2003)(explaining that the district court was

bound to apply Eighth Circuit precedent). The case on which Burgee relies, Dimaya, did not

concern SORNA, but rather involved the definition of a "crime of violence" in 18 U.S.C. § 16.

That provision states in relevant part that a "crime of violence" means:"(b) any other offense that

is a felony and that, by its nature, involves a substantial risk that physical force against the person

or property of another may be used in the course of committing the offense." 18 U.S.C. § 16(b).

In nimava, a plurality of the Supreme Court cited to the phrase "by its nature" in § 16(b) when

concluding that this subsection requires a categorical approach. Dimava. 138 S. Ct. at 1217. The

Court stated:


                Our decisions have consistently understood language in the residual
                clauses of both [the Armed Career Criminal Act] and § 16 to refer
                to "the statute of conviction, not to the facts of each defendant's
                conduct." Simple references to a "conviction," "felony," or
                "offense," we have stated, are "read naturally" to denote the "crime
                as generally committed." And the words "by its nature" in § 16(b)
                make that meaning all the clearer. The statute, recall, directs courts
                to consider whether an offense, by its nature, poses the requisite risk
                offorce. An offense's "nature" means its "normal and characteristic
                quality." So § 16(b) tells courts to figure out what an offense
                normally—or, as we have repeatedly said,"ordinarily"—entails,not
                what happened to occur on one occasion.

nimava- 138 S. Ct. at 1217-18 (plurality opinion)(internal citations omitted). This discussion in

Dimava cannot be read as overruling Hill. Indeed, the text of § 16(b) is different from the text of

§ 20911(7)(I); § 16(b)focuses on the nature ofthe "offense" whereas § 20911(7)(I)focuses on the

nature of the "conduct." It was § 20911(7)(I)'s reference to the "conduct" underlying a prior

conviction, along with SORNA's purpose and the titles ofthe relevant subsections, that drove the

Eighth Circuit's decision in HiU. Dimava does not undermine this rationale to such a degree that

this Court can ignore Hill's holding.
       Burgee also argues that this Court must apply the categorical approach to avoid violating
his Sixth Amendment rights. The government did not respond to this argument. The Fifth and

Sixth Amendments guarantee Burgee's right to have ajury decide every element ofthe crime with

which he is charged. United States v. Gaudin. 515 U.S. 506, 509-11 (1995). An "element" for

Sixth Amendment purposes includes any fact, other than a prior conviction, that increases the
statutory maximum or minimum sentence. Allevne v. United States, 570 U.S. 99, 103, 111 n.l

(2013). The Sixth Amendment's requirement that every element of a crime be submitted to ajury
is one reason the Supreme Court has used the categorical approach in the sentencing context.

Descamps v. United States. 570 U.S. 254,267,269(2013). The Supreme Court, for instance, has

applied the categorical approach to a statute that imposes a mandatory penalty ifa sentencingjudge
finds that the defendant has three prior convictions for a "violent felony." See 18 U.S.C. § 924(e);

Descamps. 570 U.S. at 257. The categorical approach limits the judge's inquiry to the elements

of the prior convictions rather than the circumstances underlying them, and thus protects a

defendant's right to have a jury decide every fact or "element" that could increase his sentence.
Dpsnamps. 570 U.S. at 267, 269. As the Supreme Court recognized in Descamps, however, any

judicial fact-finding that goes beyond simply identifying a prior conviction through the categorical
or modified eategorical approach "would (at the least) raise serious Sixth Amendment eoncems."

Id at 269. These concerns, the Supreme Court explained, militate against "allowing a sentencing

court to make a disputed determination about what the defendant and state judge must have
understood as the factual basis of the prior plea." Id (cleaned up)(quoting Shepard v. United

States. 544 U.S. 13, 25 (2005) (plurality opinion)). Burgee argues that these same Sixth

Amendment eoncems require this Court to apply the eategorical approach to determine whether
his prior conviction involved "conduct that by its nature is a sex offense against a minor."
       The Fourth Circuit rejected this argument in Price. It reasoned that the cireumstance-

specifie approach did not raise any Sixth Amendment concerns because the defendant was still

"entitled to go to trial and have a jury determine beyond a reasonable doubt whether his [prior]

conviction was for a sex offense under SORNA."'^ Price. 777 F.3d at 710. Had the defendant gone

to trial, the Fourth Circuit reasoned, the jury would have considered the facts underlying the

defendant's prior conviction "and then decided whether that evidence satisfied SORNA's

definition of a 'sex offense.'" Id The Fourth Circuit's holding finds support in the Supreme

Court's approach to statutes that require more than a simple review of the elements of a prior

offense. See Niihawan v. Holder. 557 U.S. 29,40(2009)(dismissing Sixth Amendment concems

over a cireumstanee-specifie approach to determining loss under a deportation statute because a

jury would need to determine loss in a subsequent prosecution for illegal reentry); United States

V. Haves. 555 U.S. 415,426(2009)(holding that a predicate offense under 18 U.S.C. § 922(g)(9)

did not need to have a domestic relationship as an element but noting that the government would

need to "prove beyond a reasonable doubt"that the victim ofthe predicate offense had the specified

domestic relationship to the defendant).

       According to Burgee, however, the issue of whether a prior conviction is a "sex offense"

is a question of law, at least in the Eighth Circuit. He cites Hill, the Eighth Circuit model jiiry
instruction for § 2250, and this Court's decision in United States v. Marrowbone. 102 F. Supp. 3d

1101 (D.S.D. 2015), in support. These sources do not establish that a court must decide whether

a prior conviction involved any conduct that by its nature is a sex offense against a minor.

       First, the main issue in Hill was whether the categorical or the cireumstanee-specifie

approach applied to § 20911(7)(1). See Hill. 820 F.3d at 1005. Although the Eighth Circuit went



'^The defendant in Price waived that right by pleading guilty. Price. 777 F.3d at 710.
                                                 9
on to consider the cireumstances underlying the defendant's prior conviction, nothing indicates

that the defendant disputed that his aetual conduct(as opposed to the limited documents he argued

the court could consider) established that he committed a sex offense.        Appellant's Br., 2015

WL 7076740; Appellant's Reply Dr., 2015 WL 8732056. More importantly, the defendant in Hill

had pleaded guilty,^ thereby waiving his Sixth Amendment right to have a jury determine every

element ofthe crime. See Price. 777 F.3d at 710(explaining that the defendant,by pleading guilty,

had forfeited his right to have ajury decide whether his prior conviction qualified as a sex offense

under § 20911(7)(I)). Indeed, the plea agreement in Hill stated that the defendant understood that

he was waiving the right "to have a speedy and public trial by jury." United States v. Hill, 5:15-

er-50014-TLB, Doc. 19 at 4. Thus,there was no concern that the Eighth Circuit would violate the

defendant's Sixth Amendment right by considering the circumstances underlying his prior

conviction. See United States v. Moreno-Morillo. 334 F.3d 819, 826 (9th Cir. 2003)(explaining

that a defendant caimot waive his right to ajury trial and then complain on appeal that his right to

such a trial was violated).

       Second, the Eighth Circuit model instruction on § 2250 does not require this Court to

decide whether Burgee's prior conviction was a sex offense. True, the "Notes on Use" to this

instruction state that "[wjhether a specific prior offense qualifies as a 'sex offense' under SORNA

is a legal question for the district court." Eighth Circuit Manual of Model Jury Instructions

6.18.2250. But the only support the model instruction cites for this proposition is United States v.

■Jenkins. 792 F.3d 931 (8th Cir. 2015), a case considering 18 U.S.C. § 922(g). See Jenkins, 792

F.3d at 935 ("Whether a particular conviction qualifies as a predicate felony for the purpose of




^The defendant in Hill entered a conditional plea, reserving the right to appeal the district court's
denial of his motion to dismiss the indictment. 820 F.3d at 1004.

                                                 10
§ 922(g)is a question oflaw for the district court."(citation omitted)). Section 922(g)and SORNA

are not comparable, and the statement in Jenkins therefore has little relevance to whether

§ 20911(7)(I) presents a question oflaw or a question for the jury. In any event,the Eighth Circuit

model instructions, while often helpful, are not binding on district courts. United States v.

Snarkman. 500 F.3d 678,684(8th Cir. 2007).

       Third, this Court's decision in Marrowbone can be distinguished. In an opinion issued in

the Marrowbone case, this Court stated that it was a legal issue whether assault with intent to

commit rape qualified as a sex offense under SORNA. United States v. Marrowbone, No. 3:14-

CR-30071-RAL, 2014 WL 6694781, at *2 (D.S.D. Nov. 26, 2014). The issue in Marrowbone.

however, was whether the prior conviction, which this Court determined was essentially for

attempted rape, met the definition of a sex offense in § 2091 l(5)(A)(v). Marrowbone, 2014 WL

6694781, at *3. This Court concluded that the relevant definitions of a sex offense required a

categorical approach and did not consider the facts underlying the defendant's prior conviction.

Id at *3-4; see also United States v. Berrv. 814 F.3d 192, 199 (4th Cir. 2016)(recognizing that

some definitions of a "sex offense" under SORNA call for the circumstance-specific approach

while others require a categorical approach). This Court never analyzed § 20911(7)(1) and the

defendant never argued that a jury should decide whether he had been convicted of a sex offense.

Marrowbone thus does not support Burgee's argument that whether his prior conviction meets

§ 20911(7)(1) presents a legal question.

       To summarize, the circumstance-specific approach governs whether Burgee's prior

conviction involved "any conduct that by its nature is a sex offense against a minor." Applying

the circumstance-specific approach does not violate Burgee's Sixth Amendment rights because a

jury will ultimately have to determine beyond a reasonable doubt whether the prior conviction falls


                                                11
within § 20911(7)(I). Price. 777 F.3d at 710. This Court therefore denies Burgee's motion to

dismiss to the extent Burgee asks this Court to apply the categorieal approaeh and eonelude that

his prior conviction does not qualify as a "sex offense" under SORNA.

       B. Vagueness Challenge to § 20911(7)(I)

        Burgee also argues that § 20911(7)(I) is impermissihly vague. "A statute is void for

vagueness if it: (1) fails to provide a person of ordinary intelligenee fair notiee of what is

prohibited, or (2) it is so standardless that it authorizes or eneourages seriously diseriminatory

enforcement." United States v. Paul. 885 F.3d 1099, 1105 (8th Cir.) (eitation omitted), eert.

denied, 139 S. Ct. 290(2018). Although Burgee makes both an as-applied and a faeial attaek on

§ 20911(7)(I), he aeknowledges that he must show that the statute is vague "as applied to his

particular conduct" to succeed. United States v. Bramer. 832 F.3d 908, 909 (8th Cir. 2016)(per

euriam); see also United States v. Frison. 825 F.3d 437,442(8th Cir. 2016)("We eonsider whether

a statute is vague as applied to the particular facts at issue, for a plaintiff who engages in some

eonduct that is clearly proseribed eaimot eomplain of the vagueness of the law as applied to the

eonduet of others."(eleaned up)(citation omitted)).

       Under an as-applied ehallenge, eourts look "to whether the statute gave adequate warning,

under a specific set of faets, that the defendant's behavior was a criminal offense." United States

V Palmer. No. 18-1365, No. 18-1367, 2019 WL 1053097, at *3 (8th Cir. Mar. 6, 2019)(citation

omitted). Burgee argues that the phrase"eonduet that by its nature is a sex offense against a minor"

is ambiguous and that it is "unelear what eonduct would qualify" under § 20911(7)(I). He eontends

that the "evidence" is not"suffieient that[his] conviction brings him within the scope ofSORNA's




                                                12
residual clause or that he would know that it did." The government disagrees, arguing that

Burgee's prior registration forms show that he knew he had to register under SORNA.^
       Any ruling on Burgee's vagueness argument would be premature at this stage ofthe case.

Burgee moved to dismiss the indictment under Rule 12(b) of the Federal Rules of Criminal

Procedure, which allows parties to "raise by pretrial motion any defense, objection, or request that

the court can determine without a trial on the merits." Fed. R. Grim. P. 12(b)(1). Courts must

decide a Rule 12(b)motion before trial unless there is "good cause to defer a ruling" and deferring

the ruling will not "adversely affect a party's right to appeal." Fed. R. Crim. P. 12(d). As the

Supreme Court has explained, however. Rule 12(b) authorizes pretrial resolution of a motion to

dismiss only when "trial of the facts surrounding the commission ofthe alleged offense would be

of no assistance in determining the validity ofthe defense." United States v. Covington. 395 U.S.

57,60(1969); see also United States v. Turner. 842 F.3d 602,605(8th Cir. 2016).

       The rationale for this Rule includes preventing courts from making factual findings on

issues that relate to the jury's decision on the merits, the need for a more accurate record, and

concerns about judicial economy. See United States v. Pope. 613 F.3d 1255, 1259 (10th Cir.

2010). Thus, for instance, the Eighth Circuit found good cause to defer ruling on the motion to

dismiss in Turner because the defendant's as-applied constitutional challenge required the district

court to resolve factual issues related to the defendant's alleged offense. 842 F.3d at 605(holding

that the district court should have waited imtil trial to resolve the motion to dismiss the indictment).

Similarly, the Tenth Circuit in Pope affirmed the pretrial denial ofa motion to dismiss because the

defendant's as-applied constitutional challenge was intertwined with the question of guilt or




®The only court of appeals to consider the issue held that § 20911(7)(I)is not vague. United States
V. Schofield. 802 F.3d 722, 730-31 (5th Cir. 2015)(per curiam).
                                                  13
innocence and would have required the district court to resolve factual disputes. 613 F.3d at 1261-

62.


       Turner and Pope counsel against deciding Burgee's vagueness challenge before trial. First,

Burgee's motion raises questions offact that are intertwined with the merits ofthe § 2250 charge.

See Turner. 842 F.3d at 605(explaining that courts may not make factual findings "when an issue

is inevitably bound up with evidence about the alleged offense itself (citation and internal marks

omitted)). The government must show that Burgee has been convicted of a "sex offense" to meet

the first element of§ 2250. See 18 U.S.C. § 2250(a); 34 U.S.C. §§ 20911(1), 20913(a).

       As explained already, deciding whether Burgee has been convicted of a sex offense will

require the jury to consider the facts underlying Burgee's prior conviction and then determine

whether it involved "[a]ny conduct that by its nature is a sex offense against a minor."

§ 20911(7)(I). Burgee's as-applied challenge asks this Court to consider these same issues. After

all, he argues that the "evidence" surrounding his prior conviction falls short of establishing that

the conviction comes within § 20911(7)(I) or that he should have known it did. And an as-applied

challenge like Burgee's asks "whether the statute gave adequate warning, under a specific set of

facts, that the defendant's behavior was a criminal offense." Palmer. 2019 WL 1053097, at *3
(emphasis added). To rule on Burgee's motion, then, this Court would need to resolve facts that

are bound up with the jury's decision on the § 2250 charge, namely what conduct Burgee actually

engaged in with the victim of his prior conviction. In addition, this Court needs a "more certain

framework" to analyze Burgee's vagueness argument. Pope. 613 F.3d at 1259 (citation omitted).

The indictment does not contain any facts about Burgee's prior eonviction and the parties have not

stipulated to any sueh facts. Instead, the government has submitted documents concerning the
prior conviction, some of which raise obvious hearsay concerns. Under these circumstances, a


                                                 14
trial on the "facts surrounding the commission of the alleged offense" would assist this Court in

ruling on Burgee's challenge. Because good cause exists to defer ruling on Burgee's vagueness

argument, this Court denies Burgee's motion to dismiss without prejudice to Burgee renewing the
motion or making the argument in the context of a Federal Rule of Criminal Procedure Rule 29

motion once the government has introduced the relevant evidence at trial.^
III.   Conclusion


       For the reasons stated above, it is hereby

       ORDERED that Burgee's Motion to Dismiss Indictment, Doc. 26, is denied. This denial

is without prejudice to Burgee renewing his as-applied vagueness challenge to § 20911(7)(I).


       DATED this          day of March,2019.

                                             BY THE COURT:




                                             ROBERTO A. LANGE
                                             UNITED STATES DISTRICT JUDGE




''This Court recognizes that Rule 12(d) permits courts to "defer" ruling on a motion to dismiss
when good cause exists. As another district court explained, however, it is preferable to deny such
a motion without prejudice,"since a motion to dismiss that depends upon the resolution offacts at
trial is a contradiction in terms." United States v. Poulin, 588 F. Supp. 2d 58, 61 n.2 (D. Me.
2008); see also Pone. 613 F.3d at 1257 (affirming denial of pretrial motion to dismiss where
resolution of the motion before trial was not appropriate).
                                                15
